DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/30/11 and 8/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 27 - 30 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 27, claim elements “means for determining” and “means for monitoring” are means (or step) plus function limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding, structure, material, or acts for the claimed function.
 	Claim element “means for determining” and “means for monitoring” are all performed in figure 7; elements 708, 710. These are merely black boxes, according to the drawings, and do not show any structure, material, or act for the claimed function.
	Moreover, the specification does not provide adequate written description for “means for …” 
708 may determine a monitoring window for monitoring a search space set for a PDCCH WUS. In some aspects, the monitoring window is a portion of a configured monitoring window for the search space set. In some aspects, the determination component 708 may include a controller/processor, a memory, or a combination thereof, of the UE described above in connection with FIG. 2. The monitoring component 710 may monitor the search space set within the monitoring window for the PDCCH WUS. In some aspects, the monitoring component 710 may include one or more antennas, a demodulator, a MIMO detector, a receive processor, a controller/processor, a memory, or a combination thereof, of the UE described above in connection with FIG. 2. 

	As shown above, the specification merely states a “means for determining” and “means for monitoring” are performed essentially by a general-purpose computer and the preceding means for… would require a specific algorithm for performing the detecting and bundling, therefore the specification does not describe in sufficient detail the structure for achieving the recited function of the limitation. (Therefore the claim is indefinite under 35 U.S.C. 112(b). The structure corresponding to a § 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 12, 23, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al. (US Publication 2022/0022137) disclosed in 201910252626.4 CN (machine translation).
Regarding claims 1, 12, 23 and 27 Xue teaches an apparatus and a method of wireless communication performed by a user equipment (UE), comprising: (i.e. fig. 19 shows a terminal device comprising a processor, memory and a transceiver for executing programmed instructions and communication over a wireless network; see paragraphs 299, 300)
 	determining a monitoring window for monitoring a search space set for a physical downlink control channel (PDCCH) wakeup signal (WUS), wherein the monitoring window is a portion of a configured monitoring window for the search space set; (i.e. fig. 12 shows a terminal device may receive configuration information regarding search space monitoring for a PDCCH WUS, the information including monitoring duration and periodicity information (element s301; see paragraphs 183 – 186) the terminal device may utilize this information to determine a monitoring period for the search space set comprising the PDCCH WUS; element s302 ; see paragraphs 187 - 190) and

Claim(s) 1 - 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US Publication 2022/0039014) disclosed in PCT/CN19/109093 (WIPO Pub).
Regarding claims 1, 12, 23 and 27 Shi teaches an apparatus and a method of wireless communication performed by a user equipment (UE), comprising: (i.e. fig. 7 and 9 shows a terminal device comprising a processor, memory and a transceiver for executing programmed instructions and communication over a wireless network; see paragraphs 159 and 216)
 	determining a monitoring window for monitoring a search space set for a physical downlink control channel (PDCCH) wakeup signal (WUS), wherein the monitoring window is a portion of a configured monitoring window for the search space set; (i.e. fig. 3 shows a terminal device may receive configuration information regarding search space monitoring for a PDCCH WUS, the information including a WUS monitoring occasion parameter (see paragraphs 73 – 76) the terminal device may utilize this information to determine a monitoring period for 
 	monitoring the search space set within the monitoring window for the PDCCH WUS. (i.e. fig. 3 shows the network device sends the WUS and the terminal device monitors the search space in the determined period; see paragraphs 106, 107)
Regarding claims 2, 13, 24, 28 Shi teaches the method of claim 1, wherein the configured monitoring window is a time window, configured for the UE, that includes one or more PDCCH candidate locations for monitoring for the PDCCH WUS. (i.e. fig. 3 shows the configuration information including a WUS monitoring occasion parameter may include a time period, duration ;see paragraphs 75, 78, 83)
Regarding claims 3, 14 Shi teaches the method of claim 1, wherein the monitoring window includes up to a threshold quantity of slots of the configured monitoring window. (i.e. the monitoring window parameters may include slot information; see paragraphs 33, 51, 52)
Regarding claims 4, 15 Shi teaches the method of claim 1, wherein the monitoring window includes up to a threshold quantity of PDCCH candidate locations of the configured monitoring window. (i.e. the monitoring window 
Regarding claims 5, 16 Shi teaches the method of claim 1, wherein the monitoring window includes up to a threshold quantity of control channel elements of the configured monitoring window. (i.e. the monitoring window parameters may include PDCCH elements; see paragraphs 31, 35, 36, 39 - 42)
Regarding claims 6, 17 Shi teaches the method of claim 1, wherein the monitoring window does not include one or more last slots of the configured monitoring window. (i.e. the terminal device may utilize configuration information to determine a monitoring period for the search space set comprising the PDCCH WUS and the determination may include a window that differs from the configuration; element s201 ; see paragraphs 74 – 78, 81, 86, 87, 90, 91)
Regarding claims 7, 18 Shi teaches the method of claim 1, wherein the monitoring window does not include one or more last search space occasions of the configured monitoring window. (i.e. the terminal device may utilize configuration information to determine a monitoring period for the search space set comprising the PDCCH WUS and the determination may include a window that differs from the configuration; element s201 ; see paragraphs 74 – 78, 81, 86, 87, 90, 91)
Regarding claims 8, 19 Shi teaches the method of claim 1, wherein the monitoring window does not include one or more last PDCCH candidate locations of the configured monitoring window. (i.e. the terminal device may utilize configuration information to determine a monitoring period for the search space set comprising the PDCCH WUS and the determination may include a window that differs from the configuration; element s201 ; see paragraphs 74 – 78, 81, 86, 87, 90, 91)
Regarding claims 8, 20, 25, 29 Shi teaches the method of claim 1, wherein determining the monitoring window comprises: determining the monitoring window as a function of a parameter of the UE, wherein the parameter relates to an energy consumption of the UE. (i.e. fig. 3 shows the determination of the monitoring window may be a function of both a BWP and a WUS occasion parameter, the sole purpose is power saving of the terminal; see paragraphs 31, 75 158)
Regarding claims 9, 21 Shi teaches the method of claim 9, further comprising: transmitting an indication of the parameter. (i.e. fig. 3 shows the parameters are transmitted to the terminal device as part of the configuration; see paragraphs 73 - 75)
Regarding claims 10, 22, 26, 30 Shi teaches the method of claim 1, wherein determining the monitoring window comprises: determining the monitoring window as a function of at least one of a proportion of an energy consumption of the UE during an inactive time period to an energy consumption of the UE during an active time period, a duration of the active time period, a minimum monitoring window duration, or a maximum monitoring window duration. (i.e. fig. 3 shows the determination of the monitoring window may be a function of a WUS occasion parameter, which related to a period duration of the monitoring window; see paragraphs 77, 78, 86, 87)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 7, 2022Primary Examiner, Art Unit 2471